ORDER

PER CURIAM
D.W. (“Juvenile”) appeals from the court’s judgment, adopting the juvenile court commissioner’s finding and recommendations that Juvenile committed what would have been, if he were an adult, tampering in the first degree, in violation of Section 569.080, RSMo (Cum. Supp. 2005). Juvenile was ordered to be committed to the care, custody, and control of the Division of Youth Services for appropriate placement. We affirm.
We have reviewed the briefs of the parties and the record on appeal and find no error of law. No jurisprudential purpose would be served by a written opinion. However, the parties have been furnished with a memorandum for their information only, setting forth the facts and reasons for this order.
The judgment is affirmed pursuant to Rule 30.25(b).